959 A.2d 1011 (2008)
289 Conn. 943
STATE of Connecticut
v.
Stephen TUNICK.
No. 18262.
Supreme Court of Connecticut.
Decided October 30, 2008.
Richard Emanuel, New Haven, in support of the petition.
Ronald G. Weller, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 109 Conn.App. 611, 952 A.2d 103 (2008), is granted, limited to the following issue:
"Did the Appellate Court improperly affirm the defendant's conviction, without first remanding the case to the trial court for a hearing on the question of whether the trial judge had actively participated in pretrial negotiations?"
NORCOTT, J., did not participate in the consideration of or decision on this petition.
The Supreme Court docket number is SC 18262.